Citation Nr: 0215222	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  96-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD) and if so, whether service connection 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from July 1952 to August 1955.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO) that determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
PTSD.

This case was remanded in January 1998 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue before the Board has 
been obtained by the RO.

2.  In a decision of the Board in May 1992, it was determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for PTSD.  This is 
the last final denial of this issue on any basis.

3.  Evidence associated with the claims file since the May 
1992 Board decision has not been considered previously and is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for PTSD.

4.  The evidence does not show that PTSD is related to the 
veteran's service.  The veteran did not engage in combat with 
the enemy during military service.  Objective evidence of an 
in-service stressor has not been demonstrated.  The veteran 
does not currently have PTSD as a result of experiences in 
service.


CONCLUSIONS OF LAW

1.  The May 1992 decision of the Board that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 5103A, 7104(b) 
(West 1991 and Supp. 2002); 38 C.F.R. § 20.1105 (2002).

2.  Evidence received since the May 1992 Board decision is 
new and material, and thus, the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 
and Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159, and 3.326); 
38 C.F.R. §§ 3.156(a), (c) (2001).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regards to notice to the veteran, 
after reviewing the record, the Board is satisfied that all 
appropriate notice and development has been accomplished.  In 
this case, letters sent to the veteran, and the SOC and SSOCs 
in this case collectively inform the veteran of what evidence 
he must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained, as 
supported by the veteran's statement in September 2002.  
Therefore, there is no evidence that there are additional 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the appellant is required to comply with the duty to 
assist him.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  As all 
records that can be obtained have been obtained, there is no 
more specific notice indicated in this case.

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

The evidence in this case is as follows:  the veteran's 
service records show that he was in the Marines from July 
1952 to August 1955.  Awards and decorations received include 
United Nations Service Medal, Korean Service Medal, National 
Defense Service medal and Good Conduct Medal.  Ship records 
show the veteran served on a ship that in August 1953 sailed 
to Japan.  He subsequently arrived at and disembarked from 
several locations in Japan and in September 1954 left Japan 
and returned to the United States.  From August 1953 to 
September 1954, the veteran served with Co "F' 2d BN 9th Mar 
3d Mar Div.  During this time, his primary duties were 
infantry man, barman, and messman.

The veteran's service medical records show no treatment, 
complaint, or diagnosis of a nervous disability.  In July 
1955, the veteran was seen after an auto accident the 
previous day, he had abrasions on the forehead and soreness 
in the shoulders, there was no evidence of injury to the 
arms, shoulders or chest.

November 1970 and August 1972 statements from the veteran's 
private provider include that he had treated the veteran for 
15 years.  During this period the veteran had severe episodes 
of anxiety and periods of depression.  It was the doctor's 
opinion that the veteran had suffered a severe and disabling 
depressive psychosis "since his army [sic] service." 

By rating action of September 1972, service connection for 
nervous condition was denied with notice to the veteran in 
that same month.

A VA hospital report shows the veteran was admitted from 
November 1972 to December 1972 with a diagnosis of mild 
anxiety neurosis.  VA medical records from October 1975 show 
the veteran was seen for treatment for anxiety reaction and 
alcohol abuse; the veteran additionally was diagnosed with 
non-psychotic organic brain syndrome, associated with trauma, 
the veteran reported being in a car accident in 1955 or 1956, 
and suspected epilepsy.  A VA examination in June 1976, after 
examination, includes a diagnosis of anxiety neurosis.

Received was a report from the veteran's private provider 
from August 1970 indicating that he had treated the veteran 
for over 15 years and the veteran had been emotionally upset 
during that time.

Included in the claims file was a VA examination report from 
September 1970 wherein the veteran reported that he was in 
the Marine Corps.  He reported that he served in Japan and 
Korea and was with the 8th Marines at Seoul Korea.  He denied 
any AWOLs or courts-martial.  He reported that he became 
disturbed and nervous working at a Naval gun factory in 
Washington, D.C. before being discharged and was 
hospitalized.  He reported being hospitalized at the 
Murfreesboro VA hospital in June or July 1966, the records 
from which were apparently not currently available, but he 
reported being fairly sick and possibly psychotic and was 
under the care of his private provider subsequently.  The 
diagnosis was anxiety neurosis.

By rating action of February 1985, it was found that service 
connection for a nervous disorder had been previously denied 
and recently received records did not show that the veteran 
was diagnosed with a nervous disorder in service.  There was 
notice to the veteran of this rating action in March 1985.

VA hospital records show the veteran was admitted in June 
1987 with complaints of depression, loss of appetite, 
difficulty sleeping, difficulty getting along with people, 
nightmares, flashbacks of Korean war experiences, lost jobs, 
and resentment of co-workers with potential for losing 
control.  He reported being in the Marine Corps for six 
years, and was stationed at multiple overseas places, mostly 
Asia, engaging in the Korean war, with memories of killing 
the North Korean enemy with hand and bayonet and abandoning 
little hungry boys and girls behind after feeding them in 
Korea.  He had been burned on the left foot by a napalm bomb.  
After examination, the diagnosis was adjustment disorder with 
depressed mood and affect; organic brain syndrome with 
psychotic features like suspiciousness; and PTSD.  

In July 1987, the veteran filed a claim for service 
connection for PTSD.

On VA examination in December 1987, the veteran reported that 
in service, after the peace treaty, he befriended a Korean 
boy and girl and gave them food and when he was not there 
another soldier shot the girl.  In Seoul in 1953, a Korean 
"came at" the veteran and he had to bayonet the man.  Also 
while stationed in Seoul, some of his friends were killed 
when an ammunition dump blew up and he had to help gather up 
the pieces.  He was beaten by drill instructors, made to 
"duck walk", otherwise suffered indignities, and several of 
his buddies were lost in quicksand during training in 1952.  
He reported that he had not been in combat but in Korea had 
duty with the exchange of prisoners.  The impression was 
chronic PTSD.

By rating action of February 1988, service connection for 
PTSD was denied with notice to the veteran in that same 
month.  A timely appeal was filed as to this rating action.  
Additionally, service connection for scar on the top of the 
head, one inch was granted, as being shown on service 
separation examination, and not on entrance examination; 
however, there was no explanation as to how the scar was 
acquired or under what circumstance and no medical records 
pertaining to it.  

At a hearing at the RO before a local hearing officer in 
October 1988, the veteran reported as to his stressors that 
he went to Korea from Japan on a boat and he was doing 
exchange POW duty, and stayed in Korea three weeks.  While 
there, he did guard duty one time, when he had the experience 
where he befriended the Korean children and another soldier 
shot one of the children.  

By rating action of February 1989, service connection for 
scars of the right foot, right front leg, and left hand was 
granted as being noted on service separation examination, but 
not on entrance examination.  Service medical records did not 
show any treatment for any lacerations or contusions.

VA treatment records from March 1988 to March 1989 show 
treatment for PTSD.

By decision of the Board in April 1990, service connection 
for PTSD was denied.  The Board found that the veteran did 
have a diagnosis of PTSD; however, the veteran was not 
involved in combat in service and service medical records 
showed no complaints or findings of a psychiatric 
abnormality.  There was no independent confirmation of the 
reported stressors.  The first documentation of treatment for 
a psychiatric disability was a VA treatment record November 
1972 with no indication that the symptoms were related to the 
veteran's service.  Subsequent reports of treatment and 
hospitalization by the VA and private physicians also 
reflected no history of stressful events during service or 
classic symptoms of PTSD.  The evidence of record did not 
show a recognizable stressor or symptomatology necessary to 
support a diagnosis of PTSD and service connection was 
denied.  

In November 1990, the veteran filed a claim for service 
connection for PTSD, due to experiences in service, including 
in Korea and during basic training.  He reported having to go 
through swamps during training and may have been bitten by a 
snake.

By rating action of March 1991, service connection for PTSD 
was denied, with notice to the veteran in May 1991.  A timely 
appeal was filed as to this rating action.

At the hearing at the RO before a local hearing office in 
June 1991, the veteran testified that in Korea, he was 
involved in Operation Little Switch involving the exchange of 
POWs.  It was the later part of 1953, after they signed the 
peace treaty.  He would transfer American and North Korean 
POWs to Japan.  He reported being in Korea for eight or nine 
weeks.  He saw a lot of the American solders that were in bad 
shape and had been mistreated.  He additionally reported that 
he was beaten by a drill instructor during basic training.

Included in the claims file were VA treatment records from 
July 1966 to March 1988, that shows psychiatric treatment 
initially in October 1975.

By decision of the Board in May 1992, it was determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for PTSD, as the evidence 
submitted since the last final decision was cumulative and 
redundant as there was no showing that the veteran had an 
established diagnosis of PTSD based on a verified stressor.  
This is the last final prior decision as to this issue.

Evidence received subsequent to the May 1992 Board decision 
includes a neuropsychological evaluation from a private 
provider in December 1992, showing that the veteran reported 
that in service, he had been a rifleman and was in Japan and 
Korea for almost seventeen months.  He reported upsetting 
memories from "boot camp" and his service overseas and the 
atrocities to which he as exposed during the prisoner 
exchange.  Personality screening was compatible with a 
history of PTSD.

On a VA examination in June 1993, the veteran reported that 
he was in Army from 1952 to 1955.  He spent 17 months 
overseas in Korea and Japan.  He said that while he was 
overseas and on a ship, he was attacked by North Korea 
soldiers and he witnessed how bad they treated the American 
soldiers.  The impression, after examination was, that based 
on the present evaluation and the past history it seemed that 
the veteran had been suffering from PTSD.

VA treatment records were included in the claims folder from 
March 1993 to September 1996 that show current treatment for 
disabilities including PTSD.

Received in March 1997 was a statement from the veteran 
providing additional stressor information.  He reported that 
in late 1952 or early 1953 in Camp Lejeune, North Carolina, a 
soldier named Gaines had his leg cut off during basic 
training.  The veteran was buried by dirt, which was 
terrifying to him.  In 1953 or 1954, he was with a soldier, 
Corporal Patterson, and they both were offered medicine for a 
rash, which Corporal Patterson took.  The next day Corporal 
Patterson appeared to the veteran to be dead, although he 
never found out for certain.  In Okinawa, a week after this 
incident, a soldier, Junior Wilson, told the veteran he was 
going to kill himself and shot himself with a pistol. 

Included in the claims file in May 1997 were training 
schedules for the 9th Marines, 3d Marine Division for July 
1954 and August 1954.  It was noted that there were no War 
Diaries for this unit.  

The veteran submitted a portion of the hearing transcript 
from the July 1991 RO hearing as well as copies of statements 
previously submitted.

Included in the claims file were duplicates of Service 
Personnel Records for the veteran.

In July 1997, the veteran reported that while hospitalized in 
service for bronchitis and hepatitis, he was also treated for 
his nerves.

A record submitted by the veteran shows that he applied for 
Civil Service retirement in March 1970.  He reported that he 
took medicine for his "nerves" for the past few years and 
the condition had worsened in the past 18 months.

On a VA examination in November 1998, it was initially noted 
that the claims file had been reviewed.  The veteran reported 
that he had not been in combat in service.  He reported being 
traumatized by a number of events, that his head was 
"busted" in basic training by a drill instructor.  He 
reported that several soldiers were killed during basic 
training while navigating through a swamp.  He reported that 
in 1954 he was sent to Korea and Japan to assist in the 
switching of American POWs.  On a hike, his platoon when 
through a Japanese cemetery and Japanese civilian jumped the 
platoon, however, an American soldier was able to resolve the 
situation.  The veteran is scared of cemeteries currently 
however.  He additionally witnessed American POWs in poor 
physical condition.  The diagnosis was PTSD.  

An April 2001 report from the Marine Corps Historical Center 
shows that there was nothing in the file for the units listed 
during the requested time period.  Neither the 2d Marine 
Division nor the 3d Marine Division fought in Korea.  An 
August 2002 report from the Marine Corps Historical Center 
regarding verification of deaths, shows that a review of 
diaries failed to fine any entries of individual casualties 
or Marines by the names referenced.  

In September 2002, in response to a Supplemental Statement of 
the Case, the veteran indicated that he did not have any 
further evidence to submit.

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2002).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence submitted since the May 1992 Board 
decision includes reports of additional stressors provided by 
the veteran that had not been reported previously and reports 
from the Marine Corps Historical Center indicating that the 
alleged stressors could not been verified.  This evidence is 
new in that it has not been considered previously and it is 
not cumulative of evidence already of record.  It is also 
material as it bears directly and substantially upon the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hence, the claim for service connection for a PTSD is 
reopened by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2002) for the specific 
requirements for developing claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  They are 
for consideration now that the claim has been reopened.  As 
noted above, the Board finds that this duty to assist has 
been satisfied in this case.

Further, the Board notes that the reopening of the veteran's 
claim raises a due process issue which was addressed by the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant 
to Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran if it was not so considered by the RO.  In this 
case, the RO essentially adjudicated the veteran's claim on 
the merits in the latest SSOC, therefore, there is no 
prejudice to the veteran in adjudicating his claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d)(f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

As noted above, the veteran was not awarded any medals for 
valor or any citations indicating that he was exposed to 
situations involving combat with the enemy.  The evidence 
does not otherwise indicate that he was in combat.  In 
addition the veteran has not specifically contended that he 
served in combat; therefore, the provisions of 38 U.S.C.A. 
§ 1154 do not apply.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994). 

In this case, the veteran's claim for service connection for 
PTSD is denied on the basis of no verifiable stressors.  The 
Marine Corps Historical Center reports include that the 
stressors described by the veteran were not verified.  While 
it is noted that the veteran is service connected for various 
scars, there is no showing of the claimed incidences in 
service as such to verify reports of the causes of the scars 
as stressors.  There is no showing from the competent 
evidence of record that the veteran served in Korea as he has 
reported.  Further, while the veteran has been noted to be 
treated for anxiety possibly since service, service 
connection for an anxiety disorder was previously denied, and 
there was no PTSD related diagnosis or symptomatology noted 
in the psychiatric treatment until the 1980s.  While it is 
acknowledged that the veteran does have a diagnosis of PTSD, 
for service connection to be granted this must be based on 
verified stressor, which is not the situation in this case.  

As one of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.


ORDER

New and material to reopen a claim for service connection for 
PTSD has been submitted and the claim is reopened.  The 
appeal is allowed to this extent.  Entitlement to service 
connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

